per curiam :
En este caso la Sala sentenciadora se negó a anular dos sentencias impuestas al peticionario el 28 de enero de 1953, una de dos a cinco años de presidio por in-*328fracción a la Ley de Armas y otra de uno a diez años de presidio por robo, los mínimos de dichas sentencias a ser cumplidos concurrentemente y los máximos consecutiva-mente. El peticionario sostuvo ante la Sala sentenciadora que el juez no tenía facultad en ley para dictar las senten-cias en la forma dicha; que, o podía dictarlas para cum-plirse concurrentemente una con la otra o para cumplirse consecutivamente una de la otra. Esa es la cuestión en-vuelta en este recurso de hábeas corpus.
La Ley 108 de 12 de mayo de 1943, dispuso en su sección 2 que al pronunciar sentencia el juez podrá determinar si el término de prisión impuesto en la misma deberá cumplirse consecutivamente o si, por el contrario, dicho término de pri-sión deberá cumplirse concurrentemente con cualquiera o cualesquiera otros términos de prisión; y en la sección 5 estatuyó que cuando la corte no dispusiere el modo en que debe cumplirse el término de prisión, el mismo se cumplirá consecutivamente. ... La Ley 295 de 10 de abril de 1946 según fue enmendada por la 176 de 4 de mayo de 1949, esta-bleció la sentencia indeterminada y dispuso que excepto en caso de reclusión perpetua, los tribunales dictarán sentencia indeterminada sin límite de duración específico, en ningún caso menor que el término mínimo provisto en la ley ni mayor que el término máximo; y que una vez que la persona hubiere cumplido el término mínimo fijado en la sentencia, quedará bajo la jurisdicción de la Junta de Libertad Bajo Palabra. 
Como sostiene el peticionario, nada hay en esos estatutos, tomados conjuntamente, que de manera expresa autorice al juez sentenciador a imponer sentencias en que los mínimos sean concurrentes y los máximos sean consecutivos. Pero si se considera que al juez se le concedió discreción para dis-poner que las sentencias se cumplirían o concurrentemente, o consecutivamente, y que de no disponer se entenderían por ley consecutivamente, la modalidad usada en este caso está lógica y evidentemente comprendida dentro de la discreción *329otorgada. Considerando, además que una vez que se cumple el mínimo el convicto ya es acreedor a que la Junta de Liber-tad Bajo Palabra considere su caso con miras a concederle una libertad condicional, la fórmula aludida es una moda-lidad creada por los jueces producto de un sentido de clemen-cia en su deseo de beneficiar al sentenciado. No cabe la me-nor duda.que una sentencia así dictada es más beneficiosa para el reo que si se hubiese dictado a ser cumplida conse-cutivamente tanto en su mínimo como en su máximo, y por otra parte, nada hubiera obligado al juez a dictarla concu-rrentemente tanto en su máximo como en su mínimo. 
Aparte de que aún cuando la sentencia fuera errónea este Tribunal no la alteraría para situar al peticionario en condiciones más desventajosas por cuanto en una nueva sen-tencia se le podrían imponer los mínimos también consecuti-vamente, anular la sentencia tampoco serviría ningún pro-pósito en vista de que por la Ley 117 de 26 de junio de 1961 se dispuso que en casos de personas sentenciadas a más de una sentencia indeterminada, sean éstas para cumplirse con-currentemente o consecutivamente, la Junta de Libertad Bajo Palabra adquirirá jurisdicción cuando el individuo haya cum-plido un período de prisión igual al mínimo más largo. Esta disposición es aplicable a todas aquellas personas que al adop-tarse la misma estuvieren cumpliendo sentencias.

Se confirmará la sentencia apelada.